Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.     Claims 20, 27-32 and new claims 33-39 are pending; claims 1-19 are previously cancelled and claims 21-26 are withdrawn.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 20 and 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
3.	Claims 29 and 30 are objected to because of the following informalities: claims 29 and 30 recite “…the one or more display communication devices” (line 4). There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 20 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro et al (U.S. Patent Pub. # US 2007/0100222 A1).
Regarding claim 20, Mastrototaro et al discloses a method for transmitting data between an analyte sensor communication device associated with an analyte sensor and a 
	Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to use the communication device of Mastrototaro et al to transmit a range of missing analyte sensor measurement values in order to allows for easy and convenient measurement of a patient's analyte levels as taught by Mastrototaro et al (paragraph 0065).       

Regarding claim 39, and as applied to the claim 20 above, Mastrototaro et al further discloses wherein the missing analyte sensor measurement values include past glucose measurements (paragraph 0156, previously sensed analyte data).

5.	Claims 27 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro et al (U.S. Patent Pub. # US 2007/0100222 A1) in view of Mehta (U.S. Patent Pub. # US 2010/0111066 A1).
	Regarding claim 27,  and as applied to the claim 20 above, Mastrototaro et al does not disclose the method further comprising: switching the analyte sensor communication device between a plurality of transmission window states, the plurality of transmission window states including: a first transmission window state in which the analyte sensor communication device does not open a transmission window, a second transmission window state in which the analyte sensor communication device 
Mehta discloses  switching the analyte sensor communication device between a plurality of transmission window states(figure 4, steps 402, 404 and  408-416), the plurality of transmission window states including: a first transmission window state in which the analyte sensor communication device does not open a transmission window(figure 4, steps 402, paragraph 0057 “the wireless devices are initially operating in the power saving mode”), a second transmission window state in which the analyte sensor communication device periodically opens a transmission window at a first frequency (figure 4, steps 408 and 410, paragraphs 0059-0060 “wireless device generates and transmits a suitably formatted control beacon in accordance with the relatively low beacon rate (i.e.,  8 sec= 0.125 HZ”) , and a third transmission window state in which the analyte sensor communication device periodically opens a transmission window at a second frequency that is less than the first frequency (figure 4, step 414, paragraphs 0057, 0059 and 0062 “the beacon-transmitting wireless device periodically transmitting beacons to the listening wireless device at a second rate (i.e., 2sec =0.5HZ)”); and transmitting one or more beacons during each transmission window (paragraphs 0059-0062).  
	Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate the teachings of Mehta in to the method of   Mastrototaro et al in order to conserve power (see Mehta paragraph 0006).

	Regarding claim 31, Mastrototaro et al in view of Mehta discloses the method of claim 27. Although Mehta does not explicitly disclose wherein the first frequency is about 1/30 Hz and the second frequency is about 1/300 Hz, Mehta discloses “… transmit wireless beacons … at a plurality of different beacon rates” (paragraph 0046). Since Mehta teaches transmit wireless beacons at a plurality of different beacon rates, then the first and second rate would be set about 1/30 Hz and the second frequency is about 1/300 Hz in order to “reduce the frequency of "unnecessary" beacon transmissions” (see paragraph 0046) 

6.	Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro et al (U.S. Patent Pub. # US 2007/0100222 A1) in view of Mehta (U.S. Patent Pub. # US 2010/0111066 A1) further in view of Say et al (U.S. Patent Pub. # US 2009/0216102 A1).
Regarding claim 28, Mastrototaro et al in view of Mehta discloses the method of claim 27. Mastrototaro et al in view of Mehta does not disclose wherein the analyte sensor communication device switches from the first transmission window state to the second transmission window state upon actuation of a hall-effect switch or a reed switch.  
Say et al discloses a communication device switches from the first transmission window state to the second transmission window state upon actuation of a hall-effect switch or a reed switch (paragraphs 0275-0277).  
.

7.	Claims 29, 30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro et al (U.S. Patent Pub. # US 2007/0100222 A1) in view of Mehta (U.S. Patent Pub. # US 2010/0111066 A1) further in view of Biswas (U.S. Patent Pub. # US 2010/0217660 A1).
Regarding claim 29, Mastrototaro et al in view of Mehta discloses the method of claim 27. Mastrototaro et al in view of Mehta does not disclose wherein the analyte sensor communication device automatically switches from the second transmission window state to the third transmission window state responsive to a determination of a successful pairing of the analyte sensor communication device with the one or more display communication devices.  
Biswas discloses a communication device automatically switches from the second transmission window state to the third transmission window state responsive to a determination of a successful pairing of the communication device with second communication devices (figure 8, step 818; paragraph 0068).
  	Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate the teachings of Biswas in to the method of   Mastrototaro et al in view of Mehta in order to allow the communication devices automatically exchange information each other.


Biswas discloses wherein the first communication device automatically switches from the second transmission window state to the third -3-Application No.: 16/984809 Filing Date:August 4, 2020 transmission window state responsive to a determination of no successful pairing of the analyte sensor communication device with one or more display communication devices after a predetermined amount of time since switching from the first transmission window state to the second transmission window state (figure 8, steps 804 and  810; paragraphs 0135-0136).  

Regarding claim 32, and as applied to the claim 20 above, Mastrototaro et al further discloses a system for monitoring an analyte level of a host, the system configured to perform the method of wherein the analyte sensor communication device comprises a sensor electronics module, wherein the sensor electronics module is configured to electronically couple to an analyte sensor and generate an analyte data stream using the analyte sensor (paragraphs 0099, 0103 and 0157).  

s 33, 34, 36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro et al (U.S. Patent Pub. # US 2007/0100222 A1) in view of Hayter (U.S. Patent Pub. # US 2009/0036760 A1).
	Regarding claim 33, and as applied to the claim 20 above,  Mastrototaro et al does not explicitly disclose wherein the display communication device is a primary device of one or more display communication devices, wherein the communication channel is established only with the primary device during a first time period within a communication window, the method further comprising: establishing a communication channel with a secondary device of the one or more display communication devices only during a second time period different from the first time period.  
	Hayter discloses a primary device of one or more display communication devices communication channel is established only with the primary device during a first time period within a communication window, the method further comprising: establishing a communication channel with a secondary device of the one or more display communication devices only during a second time period different from the first time period (figure 1, sensor 101, transmitter unit 102 and receivers unit 104/106;   paragraph 0027-0029, the sensor 101 is established only with a primary device(i.e., transmitter unit 102 ) and  the primary device(i.e., the  transmitter unit) is establishing  a with receivers unit 104/106).
	Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate the teachings of Hayter in to the method of   Mastrototaro et al in order to provide a secure data transfer.


Hayter discloses transmitting a range of missing analyte sensor measurement values comprises transmitting a data set of analyte sensor measurements corresponding to a pre-determined time interval that includes the missing analyte sensor measurement values (paragraphs 0137-0139).
	Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate the teachings of Hayter in to the method of   Mastrototaro et al in order to help minimize the impact of dropped packets as taught by Hayter (paragraph 0137).

	Regarding claim 35, Mastrototaro et al in view of Hayter discloses the method of claim 34. Hayter discloses wherein the data set includes a range of analyte sensor measurement values that exceeds the requested range (paragraph 0140).  

Regarding claim 36, Mastrototaro et al in view of Hayter discloses the method of claim 34. Hayter discloses wherein the pre-determined time interval corresponds to a twenty-four hour period of analyte sensor measurement values (paragraphs 0091 and 0112).  


Hayter discloses transmitting the analyte sensor measurement values periodically comprises transmitting a most recent glucose measurement value (paragraph 0137).

9.	Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro et al (U.S. Patent Pub. # US 2007/0100222 A1) in view of Atkin (U.S. Patent Pub. # US 2010/0240979 A1).
Regarding claim 37, and as applied to the claim 20 above, Mastrototaro et al does not explicitly disclose wherein the range of missing analyte sensor measurement values is transmitted in a compressed format.  
Atkin discloses the analyte sensor measurement values is transmitted in a compressed format (paragraph 0017 and 0055).  
	Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate the teachings of Atkin in to the method of   Mastrototaro et al in order to help minimize the size of the data as taught by Atkin (paragraph 0093).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649